Westergaard.com, Inc. Chendai Andou Industry Park, Jinjiang, Quanzhou, Fujian, China 362211 086-13808527788 April 4, 2011 John Reynolds Assistant Director, U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Westergaard.com, Inc. Form 8-K Filed February 11, 2011 File No. 000-29761 Dear Mr. Reynolds: We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated March 7, 2011 related to the Company’s Form 8-K filed on February 11, 2011. On March 22, 2011, we had filed a correspondence requesting a 10-day extension to respond to the comments received. Please accept this correspondence as a further request for an extension of an additional five (5) business days for the following reasons: · We are closing a financing transaction and want to disclose the terms in this Amendment Number 1 to Form 8-K; · The audit was completed over the weekend and all parties would like a few additional days to review; and · We need a few additional days to adequately review and address all comments. Thank you for your attention to this matter. Sincerely, /s/ Ding Jinbiao Ding Jinbiao President and Chief Executive Officer
